HEANEY, Circuit Judge, with whom LAY, Circuit Judge,
joins, concurring in part and dissenting in part.
We concur in Sections I, II, and III of the majority opinion, and with all of Section IV thereof, except that portion relating to back pay. In our view, the District Court should be required, on remand, to fix damages for those porters who suffered loss of earnings because of the discriminatory activities complained of.
Back pay as a form of relief is specifically authorized by Section 706(g) of Title VII. Courts have commonly awarded back pay.1 While Section 706(g) gives the District Court discretion in fashioning relief, Congress clearly intended that the authority to award back pay “should be broadly read and applied so as to effectively terminate the practice and make its victims whole.” Bowe v. Colgate-Palmolive Company, 416 F.2d 711, 721 (7th Cir. 1969). The interpretative memorandum on Title VII prepared by Senators Clark and Case, 110 Cong.Rec. 7212 (1964), explicitly states that Title VII remedies are to include familiar N.L.R.A. remedies including back pay. In light of the frequency with which back pay awards are approved in labor cases, this legislative declaration should not be taken lightly.
The majority opinion states that the porters should be denied back pay because the company did not act in bad faith. But good faith should make no difference, since “back pay is not a penalty imposed as a sanction for moral turpitude; it is compensation for the tangible economic loss resulting from an unlawful employment practice.” Robinson v. Lorillard Corporation, 444 F.2d 791, 804 (4th Cir.), dismissed pursuant to Rule 60, 404 U.S. 1006, 92 S.Ct. 573, 30 L.Ed.2d 655 (1971).
Furthermore, back pay should not be denied because it is difficult to compute the sum that each porter is entitled to. District Courts have commonly been called upon to perform equally difficult tasks which they have carried out wisely.

. See, Sprogis v. United Air Lines, Inc., 444 F.2d 1194 (7th Cir.), cert. denied, 404 U.S. 991, 92 S.Ct. 536, 30 L.Ed.2d 543 (1971); Robinson v. Lorillard Corporation, 444 F.2d 791 (4th Cir.), dismissed pursuant to Rule 60, 404 U.S. 1006, 92 S.Ct. 573, 30 L.Ed.2d 655 (1971). See, e. g., Tidwell v. American Oil Company, 332 F.Supp. 424 (D.Utah 1971); Fillinger v. East Ohio Gas Co., 4 E.P.D. f 7618 (N.D.Ohio, Aug. 17, 1971); U. S. v. Lathers, Local 46, 3 E.P.D. 6833 (S.D.N.Y.1971); Gregory v. Litton Systems, Inc., 316 F.Supp. 401 (C.D.Cal.1970); Pettway v. American Cast Iron Pipe Co., 332 F.Supp. 811 (N.D.Ala., 1970).